Citation Nr: 1526283	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.  

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1974 to June 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for a chronic low back disability and asbestosis.  It is noted that during the Board hearing in March 2015, the Veteran testified that he had been diagnosed as having asbestosis during an employment examination for Wayne State University and had been involved in an asbestos-related lawsuit.  Records of this treatment and information related to the lawsuit could be of probative value to the Board.  As such, attempts should be made to associate them with the claims folder.  In addition, the Veteran testified that he had received treatment from a private doctor who had retired, but whose practice may have been taken over by the private physician from whom he had received treatment (and who has provided copies of treatment records dated from 2004 to 2008).  These records of treatment, that date from approximately 1990, may also be of significant probative value.  As such, attempts should be made to associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request a list of all medical care providers from whom he received treatment for asbestosis and low back disability since his discharge from active duty in 1976.  After obtaining any necessary consent, the AOJ should contact the private medical care providers and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received.  

2.  The AOJ should contact the Veteran and request contact information from the Veteran's attorney so that copies of information pertaining to the asbestos-related lawsuit may be obtained.  After obtaining any necessary consent, the AOJ should contact the Veteran's attorney and request copies, for association with the claims folder, of any and all records, including any records of treatment that the Veteran may have received in connection with that lawsuit.  

3.  Thereafter, and following any additional development the AOJ deems to be warranted, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

